DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, 10, 12, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 2-4 and 14-17, the claim recites a first network device configured to convert an input data stream comprising an OSI layer 4 payload into a bundle of sub flows without encapsulation . . . wherein the first network device is further configured to encapsulate an input data stream comprising an OSI layer 2 or OSI layer 3 payload into the input data stream comprising the OSI layer 4 payload before converting the input data stream comprising the OSI layer 4 payload into the bundle of sub flows.  The specification does not describe converting an input data stream, comprising layer 4 payload, into a bundle of sub flows without encapsulation and converting an input data stream comprising OSI layer 2 or 3 payload into the input data stream comprising the OSI layer 4 payload before converting the input data stream comprising the OSI layer 4 payload into the bundle of sub flows.  The specification, see paragraph 0109, merely describes, “first network entity 1010 may be configured to convert an input data stream 1011 comprising an OSI layer 4 payload 811 into the bundle of sub flows 1021 without encapsulation, e.g., as described above with respect to Fig. 8.  The first network entity 1010 may be configured to encapsulate an input data stream 1011 comprising an OSI layer 2 or OSI layer 3 payload into OSI layer 4, in particular DCCP, before conversion into the bundle of sub flows 1021, e. g., as described with respect to Fig. 7.”  The specification does not describe encapsulating an input data stream comprising OSI layer 2 or 3 payload into the input data stream comprising the OSI layer 4 payload as previously recited in the first claim limitation.  The specification only describes discerning between an input data stream comprising OSI layer 2 or 3 payload and an input data stream comprising OSI layer 4 payload, and performing encapsulation for former and not the latter.  There are two distinct solutions, with encapsulation and without, as described in paragraph 0091.  The amended claim language suggests some integration of solutions one and two into a third, new, solution, which is not described by the specification.  Appropriate clarification and correction is required.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 8, 10, 12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, for example see claim 1, lines 2-4 and 14-17, the claim recites convert an input data stream . . . without encapsulation . . . encapsulate an input data stream . . . into the input data stream comprising the OSI layer 4 payload (See also claim 12, lines 3-7)..  The first claim limitation recites conversion of the input data stream without encapsulation, then the subsequent limitation regarding OSI layer 2 or layer 3 payload is encapsulated into the input data stream comprising the OSI layer 4 payload.  The manner in which conversion of the input data stream comprising without encapsulation while in some way performing encapsulation is unclear from the context of the claim.  Appropriate clarification and correction is required.  Further regarding claim 1, line 15, it is unclear as to which input data stream is referred to from the term “the input data stream” as the claim mentions “an input data stream” in line 2 and 14.  Appropriate clarification and correction is required.

Allowable Subject Matter
Claim 19 is allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 8, 10, 12, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemirovsky et al. (US 20170366445 A1) – intelligent adaptive transport layer to enhance performance using multiple channels utilizing multipath UDP.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462